17‐2390 
     Orlando v. Nassau Cty. Dist. Atty’s Off. 




 1                                           In the
 2                  United States Court of Appeals
 3                              For the Second Circuit
 4                                         
 5                                           
 6                               August Term, 2017 
 7                                   No. 17‐2390 
 8                                           
 9                                MARK ORLANDO, 
10                               Petitioner‐Appellant, 
11                                           
12                                         v. 
13                                           
14                    NASSAU COUNTY DISTRICT ATTORNEY’S OFFICE, 
15                              Respondent‐Appellee.1 2 
16                             
17                             
18                             
19                             
20                             

     1    The Clerk of Court is directed to amend the caption as set forth above.   

     2
      The  Nassau  County  District  Attorney’s  Office  has  proceeded  as  respondent  in 
     this  case,  without  objection.    However,  “§  2254  petitioners  challenging  present 
     physical custody [should] name either the warden or the chief state penal officer 
     as  a  respondent.”    Rumsfeld  v.  Padilla,  542  U.S.  426,  450 n.18 (2004)  (emphasis 
     removed) (citing Rule 2(a) of the Rules Governing Section 2254 Cases in the United 
     States District Courts; Advisory Committeeʹs Note on Rule 2(a), 28 U.S.C., pp. 469‐
     470 (adopted in 1976) (stating that this is the rule in the “usual case”)).  As such, 
     the district court is directed on remand (and prior to issuing the writ) to substitute 
     as respondent the warden of Orlando’s place of incarceration.   
                                                                                            




 1                               
 2                                          
 3                  Appeal from the United States District Court 
 4                      for the Eastern District of New York. 
 5                  No. 11‐cv‐3992 — Edward R. Korman, Judge. 
 6                                          
 7                                          
 8                               ARGUED: MAY 30, 2018 
 9                           DECIDED: FEBRUARY 11, 2019 
10    
11    Before: JACOBS and DRONEY, Circuit Judges, and SHEA, District Judge.* 
12                               
13            
14           Appeal from a judgment of the United States District Court for 
15   the  Eastern  District  of  New  York  (Korman,  J.)  denying  Petitioner‐
16   Appellant  Mark  Orlando’s  petition  for  a  writ  of  habeas  corpus 
17   pursuant to 28 U.S.C. § 2254.  Orlando was convicted of murder in the 
18   second degree in the Supreme Court of New York, Nassau County.  
19   During  the  homicide  investigation,  police  detectives  separately 
20   interrogated  Orlando  and  his  alleged  accomplice.    The  latter 
21   confessed that he had shot the victim, but that Orlando had hired him 
22   to commit the murder.  At Orlando’s trial, a detective was permitted 
23   to  testify  that  the  accomplice  had  stated  that  Orlando  paid  him  to 
24   commit the murder. The accomplice, who was tried separately, did 
25   not testify at Orlando’s trial.  Orlando contends that notwithstanding 
26   a  limiting  instruction  by  the  trial  court,  the  detective’s  testimony 
27   violated the Confrontation Clause of the Sixth Amendment and that 
28   the  state  court’s  ruling  to  the  contrary  constituted  an  objectively 
29   unreasonable  application  of  clearly  established  federal  law.    We 

     *
       Judge Michael P. Shea, United States District Court for the District of Connecticut, 
     sitting by designation. 



                                               2
                                                                                     




 1   agree.    Accordingly,  we  REVERSE  the  district  court’s  denial  of 
 2   Orlando’s petition, and REMAND the cause to the district court with 
 3   instructions to grant the petition for a writ of habeas corpus.  
 4          
 5         Judge SHEA dissents in a separate opinion. 
 6                           
 7                                      
 8                             JANE SIMKIN SMITH, Millbrook, NY, for 
 9                             Petitioner‐Appellant. 
10                                    
11                             SARAH  S.  RABINOWITZ,  ASSISTANT 
12                             DISTRICT  ATTORNEY  (Tammy  J. 
13                             Smiley, Assistant District Attorney, on 
14                             the brief), for Madeline Singas, Nassau 
15                             County  District  Attorney,  Mineola, 
16                             New York, for Respondent‐Appellee. 
17   DRONEY, Circuit Judge: 

18           On Friday night, December 3, 2004, at approximately 8:45 p.m., 

19   in  response  to  a  911  call,  police  officers  from  the  Long  Beach,  New 

20   York,  police  department  found  the  body  of  Bobby  Calabrese. 3  

21   Calabrese was lying face down next to his Infiniti automobile, which 

22   was still running.  He had been shot in the back of his head at close 




     3 Long Beach is in Nassau County, New York, on Long Island. 



                                               3
                                                                                  




 1   range three times with a .44 caliber revolver.  Calabrese had been a 

 2   “runner” for an illegal sports betting organization.   

 3         The  following  Thursday,  Nassau  County  police  detectives 

 4   interviewed Mark Orlando and Herva Jeannot, who were together the 

 5   night of Calabrese’s homicide.  The detectives believed that Orlando 

 6   and Jeannot had been with Calabrese that night.  Orlando and Jeannot 

 7   were  questioned  in  separate  rooms  at  the  police  station.    Jeannot 

 8   confessed to shooting Calabrese, stating that Orlando hired Jeannot 

 9   to murder Calabrese to avoid paying a gambling debt to Calabrese.  

10   During his questioning, Orlando gave two different statements to the 

11   police but denied being involved in the murder.   

12         Orlando and Jeannot were charged with murder for their roles 

13   in  Calabrese’s  death  and,  in  August  2005,  a  jury  in  the  New  York 

14   Supreme  Court  for  Nassau  County  convicted  Mark  Orlando  of 

15   murder  in  the  second  degree.    The  trial court had  severed  Orlando 

16   and  Jeannot’s  trials  to  avoid  a  Sixth  Amendment  Confrontation 




                                          4
                                                                                           




 1   Clause violation that could have arisen from Orlando’s jury hearing 

 2   Jeannot’s confession if Jeannot did not testify and thus could not be 

 3   cross‐examined about it.4   Severing the trials, however, did not avoid 

 4   violating Orlando’s right to confront the witnesses against him, as the 

 5   trial  court  allowed  the  jury  to  learn  of  Jeannot’s  confession 

 6   implicating Orlando at Orlando’s trial and Jeannot did not testify at 

 7   Orlando’s trial.  

 8                                ORLANDO’S TRIAL 

 9          I.      Evidence Before the Jury of Jeannot’s Statement 

10          The  state’s  theory  at  trial  was  that  Orlando  paid  Jeannot  to 

11   murder  Calabrese  to  extinguish  a  $17,000  gambling  debt  Orlando 

12   owed to Calabrese and that Orlando assisted Jeannot in the murder.  

13   The prosecution argued that Orlando lured Calabrese to the remote 




     4 Although the record on appeal does not reflect the trial court’s decision to sever 
     the  trials,  both  Orlando  and  the  state  describe  the  trial  court  as  having 
     (appropriately)  severed  Orlando  and  Jeannot’s  trials  “pursuant  to”  Bruton  v. 
     United States, 391 U.S. 123, 124 (1968).  Pet. Br. at 2; Respondent’s Br. at 39.   



                                               5
                                                                                                




 1   location near Long Beach5 on the pretext of meeting to pay the $17,000 

 2   debt, but that Orlando had previously agreed to pay Jeannot to shoot 

 3   Calabrese  when  Orlando  met  up  with  Calabrese.    Orlando  did  not 

 4   dispute at trial that he was present for the murder, but contended that 

 5   he had intended merely to pay Calabrese; he did not expect Jeannot 

 6   (who was a friend of Orlando’s and a passenger in the car Orlando 

 7   drove  that  night)  to  shoot  Calabrese  and  then  take  the  gambling 

 8   money for himself.   

 9           During his police interrogation, Orlando gave two statements 

10   to  Nassau  County  Police  Detectives.    Detectives  McHugh  and 

11   McGinn jointly interviewed Orlando when he gave his first statement, 

12   and Detective McHugh testified to this statement at Orlando’s trial. 

13   According to McHugh, Orlando first stated that he and Jeannot were 

14   good friends and coworkers at Professional Credit Services, a Long 



     5
      Although  officers  from  the  Long  Beach  police  department  responded  to  the 
     report  of  the  homicide,  the  homicide  occurred  in  Island  Park,  which  is  a  town 
     adjacent to Long Beach. 



                                                 6
                                                                                    




 1   Island debt collection agency.  Orlando regularly gambled on sports.  

 2   About  one  month  before  the  murder,  another  coworker  introduced 

 3   Orlando to Calabrese.  Orlando began to place bets through Calabrese 

 4   and soon won $28,465.   

 5          Orlando’s winning streak with Calabrese ended, and Orlando 

 6   lost  $17,800  over  the  course  of  two  weeks.    At  that  point,  Orlando 

 7   stopped  betting  with  Calabrese.    But  Orlando  still  owed  Calabrese 

 8   $17,000, and he arranged to pay Calabrese on December 3.   

 9          In that first statement to the Nassau County detectives, Orlando 

10   indicated that he and Jeannot went together in Orlando’s wife’s car to 

11   pay  Calabrese,  did  so,  and  otherwise  had  an  uneventful  evening.  

12   After  Orlando  paid  Calabrese  the  $17,000,  he  and  Jeannot  made 

13   several stops: at a Suzuki car dealership to pick up a check, at an ATM, 

14   and  at  Orlando’s  friend’s  house  to  look  at  some  new  construction.  

15   Orlando  then  dropped  off  Jeannot  at  Jeannot’s  home,  around  10:30 

16   p.m.    




                                           7
                                                                                      




 1          After Detective McHugh finished testifying, Detective McGinn 

 2   took the stand and confirmed much of the substance of Orlando’s first 

 3   statement.    According  to  McGinn,  after  Orlando  signed  a  written 

 4   statement summarizing that version of the night’s events, Detectives 

 5   McGinn  and  McHugh  left  the  interview  room.    McHugh  went  to 

 6   speak  with  Jeannot.    Approximately  three  hours  after  leaving 

 7   Orlando’s  interview  room,  McGinn  returned  to  speak  further  with 

 8   Orlando.   

 9          Before  Detective  McGinn  had  begun  testifying  at  Orlando’s 

10   trial  (and  out  of  the  presence  of  the  jury),  counsel  for  Orlando  had 

11   objected,  on  hearsay  and  Confrontation  Clause  grounds,  to  the 

12   admission  of  McGinn’s  anticipated  testimony  recounting  Jeannot’s 

13   statement as to Orlando’s involvement in the murder.  The trial court 

14   denied the objection, ruling that “this information that the People are 

15   intending to offer in their direct case is not being offered for the truth 

16   of the contents of the statement but rather to give a clear picture to the 




                                            8
                                                                                                 




 1   jury [of] what was going on during the interrogation of [Orlando].”  

 2   T. 166–67.   

 3              After  Orlando’s  objection  was  denied,  the  prosecution  asked 

 4   Detective McGinn about “the circumstances under which [McGinn] 

 5   resumed speaking with” Orlando.  T. 620.6  McGinn testified that he 

 6   had  learned  from  Detective  McHugh  that  Jeannot  was  making 

 7   inculpatory  statements  about  the  murder.    “I  knew  Detective 

 8   McHugh was in talking to Mr. Herva Jeannot,” McGinn testified.  Id. 

 9   “I believe,” he told the jury, “that Herva Jeannot was relaying some 

10   of the events that really took place that night [of the murder].”  Id.     

11              McGinn  then  testified  that  he  re‐entered  Orlando’s  interview 

12   room.    Id.    “I  went  back  in  and  I  told  Mr.  Orlando  that  Detective 

13   McHugh  was  over  there  talking  to  Herva  [Jeannot]  and  he  was 

14   probably giving us . . . other facts that happened that night, the truth 




     6    Citations to the trial transcript are abbreviated “T. __” throughout this opinion. 



                                                  9
                                                                                  




 1   as to what happened that night.”  Id.  “Now, would be the time . . . to 

 2   tell us what was going on.”  Id. 

 3          According to McGinn’s testimony, Orlando responded, “[y]ou 

 4   don’t  understand,”  and  McGinn  left  the  interview  room.    T.  620.  

 5   McGinn testified that he returned a few minutes later.  According to 

 6   McGinn, “[a]gain, I explained to Mr. Orlando that Herva Jeannot was, 

 7   in fact, giving up . . . what we felt were truer versions of the events of 

 8   Bobby Calabrese’s murder.  That we had a videotape of the spot the 

 9   meeting  took  place.    That  the  meeting  did  not  take  place  where 

10   [Orlando] originally told us it had taken place.  I told [Orlando] that 

11   Herva  Jeannot  had  given  up  where  the  gun  was  and  that  the 

12   defendant should . . .[,] if he wants his version of the story told[,] . . . 

13   tell us the truth at this point.”  T. 621.  

14          Orlando  initially  responded,  again,  “you  don’t  understand,” 

15   but  eventually  stated,  without  elaboration,  that  he  was  afraid  (of 

16   Jeannot) for his family.  T. 621–23.  McGinn testified that he again left 




                                           10
                                                                                 




 1   the interview room and that he came back around an hour later.  He 

 2   then testified, over the renewed objection of Orlando’s attorney, to the 

 3   following: “I told [Orlando] . . . that Herva Jeannot was, in fact, talking 

 4   to the other detectives.  [Jeannot] had given a statement and that he 

 5   had implicated himself in the murder. [Jeannot] said that he was the 

 6   murderer, but that Mark Orlando had paid him to do it.”  T. 623–24. 

 7         At this point, the trial court gave the jury a limiting instruction.  

 8   The  trial  court  stated,  “Ladies  and  gentlemen,  you  have  been 

 9   permitted to hear testimony about remarks made to the defendant by 

10   Detective  McGinn  about  statements  allegedly  made  by  Herva 

11   Jeannot.  You’re to consider this testimony only when considering the 

12   circumstances  under  which  the  defendant  himself  may  have  made 

13   statements and for no other purposes.”  T. 624.   

14         The trial court then instructed the jury “to completely disregard 

15   any  statement  allegedly  made  by  Herva  Jeannot  when  considering 

16   evidence against the defendant. . . . You are not to concern yourself 




                                         11
                                                                                                     




 1   with whether Herva Jeannot did or did not make any statements to 

 2   the  police,  if  he  did,  what  those  statement[s]  may  have  been  or 

 3   whether or not they were true.”7  Id.   

 4            McGinn  then  resumed  testifying.    He  testified  that,  after 

 5   learning  of  Jeannot’s  statement  implicating  Orlando  in  the  murder,  

 6   Orlando changed his account of the evening’s events.  Orlando stated 

 7   that  when  he  and  Jeannot  met  Calabrese  that  night,  Orlando  paid 

 8   Calabrese and then Jeannot unexpectedly shot Calabrese, taking the 

 9   cash.8 T. 676–82.  According to Orlando, he and Jeannot then drove 

10   away, and Jeannot threatened to harm Orlando’s (pregnant) wife if 




     7
       During  its  final  charge  to  the  jury,  the  trial  court  gave  substantially  the  same 
     limiting instruction as to McGinn’s testimony regarding Jeannot’s statement as it 
     had given earlier in the trial.   

     8 Orlando first relayed this second version of events to McGinn.  Then, McGinn left 
     the room, and Nassau Country Detective Cerighino, who had not been present for 
     the  questioning  of  Orlando,  came  into  the  room.    Cerighino  reduced  Orlando’s 
     second  account  to  writing.    Cerighino  wrote  the  statement  based  upon  what 
     Orlando told him, and Orlando signed it.  The written statement is substantially 
     similar to McGinn’s account at trial of the second version of events that Orlando 
     gave to McGinn.   



                                                   12
                                                                                        




 1   Orlando were to tell anyone about the homicide.  T. 682.  Jeannot told 

 2   Orlando  that  Calabrese  was  not  the  first  person  Jeannot  had  killed 

 3   and that Calabrese would not be the last.  Id.  As a result, according to 

 4   Orlando, he then made the stops at the car dealership and elsewhere 

 5   because he wanted people and cameras to observe that Jeannot was 

 6   with him.  In addition, at some point, Jeannot told Orlando to stop on 

 7   a  bridge,  and  Jeannot  then  threw  the  gun  he  used  to  kill  Calabrese 

 8   into the water.   

 9          II.    The Prosecution’s Summation  

10          The  prosecution  argued  in  its  summation  to  the  jury  that 

11   Orlando had paid Jeannot to murder Calabrese.  The prosecution also 

12   specifically  called  to  the  jury’s  attention  that  “Detective  McGinn 

13   leaves  [Orlando’s  interrogation  room],  comes  back  a  little  later,  .  .  . 

14   [and]  Detective  McGinn  finally  says,  look,  [Jeannot’s]  giving  it  up.  

15   [Jeannot’s]  telling  us  everything.    .  .  .  He’s  telling  us  he  did  the 

16   shooting and you paid him.”  T. 894–95.  




                                            13
                                                                                   




 1          Apart  from  Jeannot’s  statement,  there  was  little  evidence  to 

 2   support  the  state’s  theory.    The  prosecution  showed  that,  after  the 

 3   murder,  investigators  found  in  Jeannot’s  home  five  one‐hundred 

 4   dollar bills and found in Orlando’s home ten one‐hundred dollar bills, 

 5   all  of  which  had  a  large‐portrait  image  of  Benjamin  Franklin.    The 

 6   prosecution  argued,  “How  do  you  know  [Orlando]  paid  [Jeannot?]  

 7   Why  else  would  [Jeannot]  do  it,  if  not  for  $500,  those  five  Ben 

 8   Franklins hundred dollar bills . . . a week after the execution murder.  

 9   Just so happens the defendant has ten of his own [$100 bills] back in 

10   [his home].  Of course [Orlando] paid [Jeannot].  [Jeannot’s] not doing 

11   it as a favor.”  T. 876.   

12          The prosecution again returned to its “murder‐for‐hire” theory 

13   later in its closing argument, stating that “[Orlando] wasn’t upset by 

14   watching Bobby die.  That was what was supposed to happen.  That 

15   is what he paid [Jeannot] to do, to do his dirty work for him.  Couldn’t 

16   do it himself.”  T. 885.  The prosecution suggested that Orlando paid 




                                          14
                                                                                   




 1   Jeannot  when  the  pair  briefly  stopped  at  Orlando’s  house  after  the 

 2   murder.  T. 890.   

 3          III.    Verdict and Sentence 
 4    
 5          The jury found Orlando guilty of murder in the second degree.  

 6   Orlando was sentenced to an indeterminate term of 25 years to life in 

 7   prison  on  August  18,  2005.    He  is  currently  serving  his  sentence.  

 8   Jeannot was also convicted of the murder in a separate trial.  

 9                 STATE COURT APPELLATE PROCEEDINGS 

10          Orlando  appealed  his  conviction  to  the  New  York  Supreme 

11   Court,  Appellate  Division.    People  v.  Orlando,  61  A.D.3d  1001  (N.Y. 

12   App.  Div.  2d  Dep’t  2009).    Orlando  contended  that  Detective 

13   McGinn’s  testimony  as  to  Jeannot’s  statement  was  inadmissible 

14   hearsay  and  also  violated  Orlando’s  right  to  confront  witnesses 

15   through cross examination, as guaranteed by the Sixth Amendment 

16   of the United States Constitution and incorporated against the states 

17   by  the  Fourteenth  Amendment.    Appellant’s  Br.  at  70–77,  People  v. 




                                          15
                                                                                             




 1   Orlando,  No.  2005‐08854  (N.Y.  App.  Div.  2d  Dep’t  Mar.  23,  2008); 

 2   Orlando, 61 A.D.3d at 1001–03. 

 3          The Appellate Division rejected Orlando’s argument in a single 

 4   sentence, stating: “The [trial] court properly instructed the jury that 

 5   the testimony was admitted for the limited purpose of explaining the 

 6   detectiveʹs actions and their effect on the defendant, and not for the 

 7   truth of the codefendantʹs statement. ”  Id. (quoting People v. Ewell, 12 

 8   A.D.3d 616, 617 (N.Y. App. Div. 2d Dep’t 2004)) (internal quotation 

 9   marks omitted).9  The Appellate Division also cited Tennessee v. Street, 

10   471 U.S. 409 (1985), for its conclusion that the trial court did not err in 

11   admitting Jeannot’s statement through Detective McGinn.  Id. 




     9 Although  the  Appellate  Division  described  Jeannot  as  a  “codefendant,”  as  is 
     mentioned in the above text, he was tried and convicted at a separate trial after the 
     Bruton ruling severing the trials.   



                                               16
                                                                                               




 1           The New York Court of Appeals subsequently denied Orlando 

 2   leave to appeal, thereby rendering the Appellate Division’s decision 

 3   final.  People v. Orlando, 981 N.E.2d 291, 291 (N.Y. 2012).10   

 4        SECTION 2254 PROCEEDING IN THE DISTRICT COURT 
 5                
 6          Orlando, proceeding pro se, filed a petition for a writ of habeas 

 7   corpus pursuant to 28 U.S.C. § 2254 in the United States District Court 

 8   for the Eastern District of New York.  As in his direct appeal, Orlando 

 9   argued that McGinn’s testimony regarding Jeannot’s statement was 

10   inadmissible  hearsay  and  violated  his  Confrontation  Clause  right.  

11   The district court denied the writ.11   

12           The district court identified the following testimony by McGinn 

13   as at issue in the Confrontation Clause analysis: 



       Following his unsuccessful state appeals, Orlando filed two unsuccessful coram 
     10

     nobis petitions in state court alleging ineffective assistance of appellate counsel.  See 
     People v. Orlando, 85 A.D.3d 823 (N.Y. App. Div. 2d Dep’t 2011); People v. Orlando, 
     98 A.D.3d 691 (N.Y. App. Div. 2d Dep’t 2012).  There is no dispute that Orlando 
     has properly exhausted his Confrontation Clause claim for federal habeas review. 

     11 Orlando  pursues  only  his  Confrontation  Clause  challenge  on  appeal.    See 
     generally Pet. Br.     



                                                17
                                                                                                  




 1           I left the [interrogation] room at about 6:50 [AM].  I went 
 2           back into the room at about ten minutes to eight. About 7:50 
 3           in the morning.  And I told [Orlando] at this point that 
 4           Herva Jeannot was, in fact, talking to the other detectives.  
 5           He had given a statement and he had implicated himself in 
 6           the murder.  He said that he was the murderer, but that 
 7           Mark Orlando had paid him to do it. 
 8            
 9   Orlando v. Nassau Cty. Dist. Atty’s Office, 246 F. Supp. 3d 569, 572–73 

10   (E.D.N.Y. 2017).12   

11           Relying principally on Tennessee v. Street, 471 U.S. 409 (1985), 

12   and United States v. Logan, 419 F.3d 172 (2d Cir. 2005), the district court 

13   rejected Orlando’s  Confrontation  Clause  argument.    Orlando,  246  F. 

14   Supp.  3d  at  571–76.    The  district  court  reasoned  that  Jeannot’s 

15   statement  was  not  offered  against  Orlando  for  its  truth  but  only 

16   “provided context for explaining why Orlando altered his [original] 




     12 The district court did not recount or discuss the portion of McGinn’s testimony 
     to  the  jury  that  vouched  for  the  truth  of  Jeannot’s  statement.    T.  620  (“Herva 
     Jeannot was relaying some of the events that really took place that night . . . the 
     truth as to what happened that night.”); T. 621 (“I explained to Mr. Orlando that 
     Herva Jeannot was, in fact, giving up what we felt were truer versions of the events 
     of  Bobby  Calabrese’s  murder.”)  (emphasis  added).    That  aspect  of  McGinn’s 
     testimony is discussed later in this opinion. 



                                                 18
                                                                                    




 1   exculpatory story” to admit that he had in fact been present for the 

 2   murder but that Jeannot had unexpectedly committed it.  Id. at 574.  

 3   The district court also held that any error was harmless.  Id. at 575–76.   

 4          The  district  court  issued  a  certificate  of  appealability  as  to 

 5   Orlando’s Confrontation Clause argument.  Id. at 578.  Orlando then 

 6   timely filed a notice of appeal.   

 7                                 DISCUSSION 

 8          Orlando  argues  that:  (1)  without  his  ability  to  cross‐examine 

 9   Jeannot,  McGinn’s testimony recounting Jeannot’s statement violated 

10   Orlando’s  Confrontation  Clause  right;  (2)  the  Appellate  Division’s 

11   ruling  to  the  contrary  was  “objectively  unreasonable;”  and  (3)  the 

12   erroneous admission of the testimony was not harmless.  We agree.  

13   Accordingly,  we  reverse  the  district  court’s  denial  of  Orlando’s 

14   petition. 

15           

16           




                                           19
                                                                                      




 1   I.     Standard of Review and Section 2254 Framework 
 2    
 3          Under 28 U.S.C. § 2254, “a person in custody pursuant to the 

 4   judgment of a State court” may petition a district court for a writ of 

 5   habeas corpus “on the ground that he is in custody in violation of the 

 6   Constitution or laws or treaties of the United States.”  Id. § 2254(a).  

 7   We review de novo a district court’s denial of a petition for a writ of 

 8   habeas corpus pursuant to 28 U.S.C. § 2254.  Lynch v. Dolce, 789 F.3d 

 9   303, 311–12 (2d Cir. 2015).   

10          A petition for a writ of habeas corpus “shall not be granted with 

11   respect to any claim that was adjudicated on the merits in State court 

12   proceedings  unless  the  adjudication  of  the  claim  .  .  .  resulted  in  a 

13   decision  that  was  contrary  to,  or  involved  an  unreasonable 

14   application of, clearly established Federal law, as determined by the 

15   Supreme  Court  of  the  United  States.”    §  2254(d).    “A  state  court 

16   decision is an ‘unreasonable application’ of clearly established federal 

17   law ‘if the state court identifies the correct governing legal principle 




                                           20
                                                                                    




 1   from [the Supreme] Courtʹs decisions but unreasonably applies that 

 2   principle to the facts of the prisoner’s case.’”  Howard v. Walker, 406 

 3   F.3d 114, 122 (2d Cir. 2005) (quoting Williams v. Taylor, 529 U.S. 362, 

 4   413  (2000)).    However,  that  bar  is  not  reached  where  “fairminded 

 5   jurists could disagree on the correctness of the state court’s decision.”  

 6   Harrington v. Richter, 562 U.S. 86, 101 (2011) (internal quotation marks 

 7   and citation omitted). 

 8   II.    The Confrontation Clause Violation 

 9          The  Sixth  Amendment’s  Confrontation  Clause  provides  that 

10   “[i]n all criminal prosecutions, the accused shall enjoy the right . . . to 

11   be confronted with the witnesses against him.”  U.S. Const. amend. 

12   VI.  “‘The crux of this right is that the government cannot introduce 

13   at trial” an out‐of‐court witness’s “statements containing accusations 

14   against the defendant unless the accuser takes the stand against the 

15   defendant  and  is  available  for  cross  examination.’”    United States  v. 

16   Jass, 569 F.3d 47, 55 (2d Cir. 2009) (quoting Ryan v. Miller, 303 F.3d 231, 




                                          21
                                                                                    




 1   247  (2d  Cir.  2002))  (internal  quotations  omitted).    To  implicate  the 

 2   Confrontation Clause, the statement must be used to prove the truth 

 3   of the matter asserted, and the statement must be “testimonial.”  Davis 

 4   v.  Washington,  547  U.S.  813,  821–22  (2006)  (citing  Crawford  v. 

 5   Washington,  541  U.S.  36,  51  (2004)).    In  other  words,  it  must  be 

 6   “testimonial hearsay.”  Id. at 823. 

 7          Out‐of‐court statements may have a proper purpose other than 

 8   being considered for their truth.  The Supreme Court and this Circuit 

 9   have acknowledged that a trial court’s instruction to a jury to consider 

10   only  for  a  limited,  nonhearsay  purpose  the  non‐testifying  witness’s 

11   out‐of‐court  statement  “is  generally  sufficient  to  eliminate  .  .  . 

12   Confrontation  Clause  concern[s].”    Jass,  569  F.3d  at  55  (citing 

13   Richardson v. Marsh, 481 U.S. 200, 206 (1987)).  That is because “[t]he 

14   law  ‘almost  invariabl[y]  assum[es]’  that  jurors  follow  such  limiting 

15   instructions.”  Id. (quoting Richardson, 481 U.S. at 206).   




                                          22
                                                                                 




 1          “Nevertheless, in Bruton v. United States, . . . the Supreme Court 

 2   identified  an  exception  to  th[e]  assumption”  that  jurors  follow 

 3   limiting instructions.  Id.  In Bruton v. United States, 391 U.S. 123, 124 

 4   (1968), the defendant Bruton and his codefendant were tried jointly 

 5   for  armed  postal  robbery.    A  postal  inspector  testified  that  the 

 6   codefendant  confessed  to  him  that  Bruton  and  the  codefendant 

 7   committed the robbery together.  Id.  The codefendant did not take 

 8   the stand, so he could not be cross‐examined.  Id. at 128.  The district 

 9   court provided a limiting instruction to the jury that “although [the 

10   codefendant’s]  confession  was  competent  evidence  against  [the 

11   codefendant]  it  was  inadmissible  hearsay  against  [Bruton]  and 

12   therefore  had  to  be  disregarded  in  determining  [Bruton’s]  guilt  or 

13   innocence.”  Id. at 125.   

14          The Supreme Court reversed Bruton’s conviction, holding that 

15   because  his  codefendant  was  not  subject  to  cross  examination  and 

16   “because of the substantial risk that the jury, despite instructions to 




                                         23
                                                                                




 1   the contrary, looked to the incriminating extrajudicial statements in 

 2   determining  [Bruton’s]  guilt,”  admission  of  the  codefendant’s 

 3   confession in front of Bruton’s jury violated Bruton’s “right of cross‐

 4   examination  secured  by  the  Confrontation  Clause  of  the  Sixth 

 5   Amendment.”  Id. at 126. 

 6         The  Court  further  explained  that  “[n]ot  only  are  [alleged 

 7   accomplices’]  incriminations  devastating  to  the  defendant  but  their 

 8   credibility is inevitably suspect, a fact recognized when accomplices 

 9   do take the stand and the jury is instructed to weigh their testimony 

10   carefully given the recognized motivation to shift blame onto others.  

11   The unreliability of such evidence is intolerably compounded when 

12   the alleged accomplice . . . does not testify and cannot be tested by 

13   cross‐examination.”  Id. at 136.   

14         As  a  result,  when  a  non‐testifying  witness’s  confession 

15   “expressly” implicates the defendant, “the risk that the jury will not, 

16   or  cannot,  follow  instructions  [to  limit  its  consideration  of  the 




                                           24
                                                                                        




 1   evidence for a proper purpose] is so great, and the consequences of 

 2   failure  so  vital  to  the  defendant,  that  the  practical  and  human 

 3   limitations of the jury system cannot be ignored.”  Richardson, 481 U.S. 

 4   at 207–08 (quoting Bruton, 391 U.S. at 135–36).  When a jury hears such 

 5   express  incriminations,  even  if  given  a  “clear”  limiting  instruction, 

 6   “the  effect  is  the  same  as  if  there  had  been  no  instruction  at  all.”  

 7   Bruton, 391 U.S. at 137.   

 8          Although  the  non‐testifying  witness  in  Bruton  was  a 

 9   codefendant in a joint trial, Bruton applies equally to the testimonial 

10   and  incriminating  statements  of  non‐testifying  accomplices  tried 

11   separately.    See  Crawford,  541  U.S.  at  57,  69  (stating  that  testimonial 

12   statements  admitted  without  the  opportunity  to  cross‐examine  the 

13   declarant violate the Confrontation Clause and referring to Bruton as 

14   barring  “accomplice  confessions  where  the  defendant  had  no 

15   opportunity to cross‐examine”); Tennessee v Street, 471 U.S. 409, 411, 

16   414–15 (1985) (recognizing that if the jury had been asked to infer that 




                                            25
                                                                                          




 1   the  confession  of  the  non‐testifying  accomplice—who  was  tried 

 2   separately—proved  that  the  defendant  participated  in  the  murder, 

 3   “Confrontation Clause concerns would have been implicated”).   

 4          Here,  the  Appellate  Division  correctly  acknowledged  that, 

 5   absent  cross‐examination  of  Jeannot,  admission  of  his  facially 

 6   incriminating statement risked violating the Confrontation Clause, as 

 7   was  recognized  in  Bruton. 13    People  v.  Orlando,  61  A.D.3d  at  1002.  

 8   However,  the  Appellate  Division  reasoned  that  the  jury  would  use 

 9   this evidence only to “explain the detective’s actions and their effect” 

10   on Orlando—that effect presumably being the reason why Orlando 

11   changed his account of the events of the night of the murder.  Id.   




     13 Although the Appellate Division did not cite Bruton or articulate its holding, a 
     state reviewing court need not to do so in order for  it to be considered to have 
     applied the constitutional principles set forth in Supreme Court precedent.  See, 
     e.g., Mitchell v. Esparza, 540 U.S. 12, 16 (2003) (“[A] state court need not even be 
     aware of our precedents, so long as neither the reasoning nor the result of the state‐
     court decision contradicts them.”) (internal quotation marks and citation omitted).  
     The Appellate Division  did cite Tennessee v. Street, 471 U.S. 409 (1985), which is 
     discussed later in this opinion. 



                                              26
                                                                                            




 1          That conclusion by the Appellate Division was an unreasonable 

 2   application of Bruton.  McGinn led the jury to believe that Jeannot had 

 3   actually made the statement McGinn recounted, and that statement 

 4   expressly inculpated Orlando as Jeannot’s accomplice in the murder.  

 5   Bruton  plainly  instructs  that  the  jury  could  not  be  presumed  to 

 6   disregard  Jeannot’s  statement  for  its  truth,  even  with  a  limiting 

 7   instruction.14   

 8          A.  Jeannot Was an Out‐of‐Court Witness 

 9           The  state  argues  in  its  brief  that  “[n]either  McGinn  nor 

10   McHugh ever testified that Jeannot actually made the statements at 

11   issue,”  Respondent’s Br. at 29–30; in other words, that Jeannot was 

12   not  an  out‐of‐court  “witness”  within  the  meaning  of  the 

13   Confrontation Clause, see Davis, 547 U.S. at 821–22.   And so, the state  



     14 In addition, there is no doubt that Jeannot’s statement was “testimonial.”  See 
     Davis, 547 U.S. at 821–22 (holding that statements made “in the course of police 
     interrogation”  are  testimonial  when  made  under  “circumstances  objectively 
     indicat[ing] . . . that the primary purpose of the interrogation [was] to establish or 
     prove past events potentially relevant to later criminal prosecution”).   



                                              27
                                                                                                  




 1   contends,  the  situation  here  was  no  different  than  a  jury  merely 

 2   hearing that an investigator had used deception to elicit a confession.   

 3           The state is incorrect; of course the prosecution led the jury to 

 4   believe  that  Jeannot  had  actually  made  the  statement  McGinn 

 5   recounted.  McGinn testified that, “I knew Detective McHugh was in 

 6   talking to Mr. Herva Jeannot,” and that, “I believe that Herva Jeannot 

 7   was relaying some of the events that really took place that night.”  T. 

 8   620.    The  prosecution  never  disavowed  that  Jeannot  had  made  the 

 9   statement, and it even recounted the statement in its summation.  And 

10   that very statement was the reason for the Bruton severance in the first 

11   place.  Thus, Jeannot was indeed an out‐of‐court “witness” subject to 

12   the cross‐examination requirements of the Confrontation Clause.15  




     15
       A witness need only recount the critical substance of the out‐of‐court statement 
     to implicate the Confrontation Clause.  See Ryan v. Miller, 303 F.3d 231, 248–49 (2d 
     Cir.  2002)  (granting  section  2254  petition  due  to  non‐harmless  Confrontation 
     Clause  violation,  stating  that  “[i]f  the  substance  of  the  prohibited  testimony  is 
     evident even though it was not introduced in the prohibited form, the testimony 
     is still inadmissible,” and collecting cases); Ocampo v. Vail, 649 F.3d 1098, 1108–11 
     (9th Cir. 2011) (“Supreme Court law . . . clearly establishe[s] that testimony from 

                                                 28
                                                                                       




 1          B. The Admission of Jeannot’s Statement Was Clearly Barred 
 2             by Bruton  
 3    
 4          With  the  jury  having  heard  this  expressly  incriminating 

 5   statement from Jeannot, the only reasonable conclusion was that the 

 6   Confrontation  Clause  was  violated  under  Bruton.    The  risk  that  the 

 7   jury would consider Jeannot’s statement for its truth was simply too 

 8   great to allow the jury to hear it, absent cross‐examination of Jeannot.  

 9   Indeed, “the overwhelming probability” of jurors’ inability to “thrust 

10   out  of  mind”  express  “testimony  that  ‘the  defendant  helped  me 

11   commit the crime’ . . . is the foundation of Bruton.”  Richardson, 481 U.S. 

12   at  208  (emphasis  added);  see  also  Bruton,  391  U.S.  at  129  (“The 

13   Government  should  not  have  the  windfall  of  having  the  jury  be 

14   influenced by evidence against a defendant which, as a matter of law, 

15   they  should  not  consider  but  which  they  cannot  put  out  of  their 

16   minds.”) (internal quotation marks and citation omitted) (overruling 



     which one could determine the critical content of the out‐of‐court statement [is] 
     sufficient to trigger Confrontation Clause concerns.”).



                                            29
                                                                                            




 1   Delli  Paoli  v.  United  States,  352  U.S.  232  (1957),  and  adopting  the 

 2   reasoning of the dissent in that decision). 

 3          The Confrontation Clause violation here is even clearer than in 

 4   Bruton.    Detective  McGinn  did  not  merely  recount  Jeannot’s 

 5   confession  implicating  Orlando;  he  also  vouched  for  its  veracity.  

 6   McGinn testified, “I believe that Herva Jeannot was relaying some of 

 7   the  events  that  really  took  place  that  night  .  .  .  the  truth  as  to  what 

 8   happened that night,”  T. 620 (emphasis added), and “I explained to 

 9   Mr. Orlando that Herva Jeannot was, in fact, giving up . . . what we felt 

10   were truer versions of the events of Bobby Calabrese’s murder.”16  T. 

11   621 (emphasis added).  That testimony by McGinn made it even less 

12   likely than in Bruton that the jury would have obeyed the trial court’s 

13   limiting instruction.  See, e.g., United States v. Forrester, 60 F.3d 52, 63–




       We  acknowledge  that  the  latter  statement  could  possibly  be  read  as  McGinn 
     16

     explaining  only  to  Orlando  rather  than  to  the  jury  that  McGinn  and  McHugh 
     believed Jeannot was telling the truth about Orlando’s involvement the murder.  
     However, there was no such ambiguity with regard to McGinn’s first statement 
     that he believed Jeannot was relaying what “really took place that night.”  T. 620.   



                                              30
                                                                                             




 1   64  (2d  Cir.  1995)  (discussing  the  prejudicial  impact  of  government 

 2   agents vouching for witnesses).

 3          Likewise,  the  prosecution’s  summation  further  undermined 

 4   any  possible  effectiveness  of  the  limiting  instruction  when  it 

 5   reminded  the  jury  of  its  murder‐for‐hire  theory  three  times  and 

 6   specifically  called  to  its  attention  McGinn’s  testimony  that  he  told 

 7   Orlando, “[Jeannot’s] telling us everything . . . . He’s telling us he did 

 8   the shooting and you paid him.”  T. 895.  But, as discussed below with 

 9   regard  to  the  harmless  error  analysis,  the  evidence—other  than 

10   Jeannot’s  statement—that  Orlando  had  hired  Jeannot  to  murder 

11   Calabrese,  was  weak.    Thus,  the  likelihood  that  the  jury  credited 

12   Jeannot’s  statement  was  higher  even  than  in  Bruton,  where  the 

13   Supreme Court did not suggest that the prosecution had undermined 

14   the limiting instruction.17 



     17 We note also that the limiting instruction was decidedly unclear.  The trial court 
     instructed  the  jury  to  consider  the  testimony  at  issue  when  considering  “the 
     circumstances  under  which  Orlando  made  any  statements.”    T.  624.    McGinn, 
     however, had just told the jury that the “circumstances” which led him to resume 

                                               31
                                                                                                         




 1            In opposing Orlando’s petition, the state relies primarily on the 

 2   Supreme Court’s decision in Tennessee v. Street, 471 U.S. 409 (1985).  In 

 3   Street, the defendant, Street, was tried for murder separately from his 

 4   alleged accomplice, Peele.  Id. at 411.   Street had confessed during an 

 5   interview with police to participating in a burglary and the murder 

 6   with Peele.  Id.   

 7            In its case‐in‐chief, the state introduced Street’s confession.  Id.  

 8   Street  then  took  the  stand  during  his  defense  case,  and  he  testified 

 9   that the police had coerced his confession and that he had not been 

10   involved in the murder.  Id.  Street claimed that the police had shown 

11   him Peele’s confession during his interview and forced Street to give 

12   the same account as Peele.  Id.   

13            The  trial  court  then  permitted  the  state  to  introduce  in  its 

14   rebuttal  case  Peele’s  confession  through  the  testimony  of  Sheriff 



     interrogating Orlando were that “Herva Jeannot was relaying some of the events 
     that  really  took  place  that  night.”    T.  620.    By  contrast,  even  in  Bruton,  the  jury 
     instructions were “concededly clear.”  Bruton, 391 U.S. at 137.   



                                                     32
                                                                                    




 1   Papantoniou, the police officer who had taken it.  Id. at 411–12.  The 

 2   state showed the obvious differences between the two statements to 

 3   discredit Street’s testimony that his confession had been coerced and 

 4   that the statements’ claimed similarities demonstrated the coercion.  

 5   Id.  at  412.    Both  at  the  time  the  police  officer  recounted  Peele’s 

 6   statement and in its jury instructions, the trial court instructed the jury 

 7   that Peele’s statement was admitted not for its truth, but rather only 

 8   to rebut Street’s contention that his confession was coerced.  Id.  Peele 

 9   did not testify at Street’s trial and, thus, could not be cross‐examined 

10   about his statement.   

11          The Supreme Court affirmed Street’s murder conviction.  Id. at 

12   417.  According  to  the  Court,  “[t]he nonhearsay aspect  of  Peeleʹs 

13   confession—not to prove what happened at the murder scene but to 

14   prove  what  happened  when  respondent  confessed—raises no 

15   Confrontation  Clause  concerns.  The  Clauseʹs  fundamental  role  in 

16   protecting the right of cross‐examination . . . was [thus] satisfied by 




                                          33
                                                                                         




 1   Sheriff Papantoniouʹs presence on the stand.”  Id. at 414.  After all, the 

 2   Supreme  Court  stated,  “[i]f  [Street’s]  counsel  doubted  that  [the 

 3   accomplice’s]  confession  was  accurately  recounted,  he  was  free  to 

 4   cross‐examine  the  Sheriff.    By  cross‐examination  [Street’s]  counsel 

 5   could also challenge Sheriff Papantoniou’s testimony that he did not 

 6   read  from  Peeleʹs  statement  and  direct  respondent  to  say  the  same 

 7   thing.  In short, the State’s rebuttal witness against [Street] was not 

 8   Peele, but Sheriff Papantoniou.”  Id. 

 9          The Court in Street went on to acknowledge that its conclusion 

10   depended  on  the  “crucial  assumption”  that  the  jurors  followed  the 

11   trial  court’s  limiting  instructions.    Id.  at  415.    There,  as  in  Bruton, 

12   Street’s accomplice had expressly implicated him in the crime.  But 

13   unlike  in  Bruton,  Street  had  placed  the  state  in  the  position  of  not 

14   being  able  to  effectively  challenge  Street’s  testimony  that  his 

15   confession  was  coerced.    And  “the  State’s  most  important  piece  of 

16   substantive  evidence  was  [Street’s]  confession.”    Id.    The  only 




                                             34
                                                                                        




 1   available way to rebut Street’s contention of a coerced confession was 

 2   to compare Peele’s confession with Street’s; if they were different, that 

 3   would tend to show that Street’s coercion testimony was not credible.   

 4   See id. at 415–16. And so, if the trial court in Street had not allowed the 

 5   accomplice’s  confession  to  be  brought  before  the  jury,  that  “would 

 6   have been at odds with the Confrontation Clause’s very mission—to 

 7   advance the accuracy of the truth‐determining process.”  Id. at 415. 

 8          Thus, the Court in Street found, unlike in Bruton, that there were 

 9   “no  alternatives  [but  allowing  admission  of  the  accomplice’s 

10   confession] that would have both assured the integrity of the trial’s 

11   truth‐seeking function and eliminated the risk of the jury’s improper 

12   use of evidence.”  Id. 

13          Notably, in its conclusion, the Court in Street also took care to 

14   emphasize  that  the  “prosecutor’s  questions  and  closing  argument” 

15   had done nothing to distract the jury from the accomplice confession’s 

16   “distinctive  and  limited  purpose.”    Id.  at  417.    It  was  only  “in  this 




                                            35
                                                                               




 1   context” that the trial judge’s instructions were sufficient to prevent a 

 2   Confrontation Clause violation.  Id. (emphasis added). 

 3         This case is very different from Street.  The prosecution argued 

 4   that Jeannot’s statement merely showed “context” for why Orlando 

 5   changed his statement.  But Jeannot’s statement went far beyond any 

 6   limited value in showing why Orlando changed his account of what 

 7   happened  that  night.    The  prosecution  elicited  testimony  from 

 8   Detective McGinn that Jeannot had actually made the incriminating 

 9   statement,  and  McGinn  vouched  for  Jeannot’s  account.    In  its 

10   summation,  the  prosecution  also  repeated  Jeannot’s  statement,  and 

11   pressed its murder‐for‐hire theory.   

12         Moreover, the prosecution’s need for the purported “context” 

13   was of little importance as compared to the need in Street.   Orlando’s 

14   changing  his  account  of  the  homicide  was  no  different  than  many 

15   investigations when suspects make a series of statements; absent the 

16   substance of Jeannot’s statement, the jury still could have learned that 




                                        36
                                                                                         




 1   after  several  hours  of  interrogation,  Orlando  revised  his  story  and 

 2   placed himself at the scene of the murder and admitted to lying about 

 3   his  original  account.    That  approach  would  have  significantly 

 4   advanced the prosecution’s case without a critical narrative gap and, 

 5   accordingly, the “truth‐seeking function” of the trial would not have 

 6   been impeded in a way comparable to Street.  See id. at 415–16.  Nor 

 7   did  Orlando  take  the  stand  at  his  trial,  and  so  the  credibility  of  his 

 8   own trial testimony was not an issue, unlike in Street where the state 

 9   otherwise  would  not  have  been  able  to  challenge  Street’s  principal 

10   defense of coercion in giving his statement.   

11          To  extend  Street  to  the  situation  presented  here  would 

12   eviscerate  the  core  protection  of  Bruton.    To  allow  admission  of 

13   Jeannot’s statement through McGinn would permit the admission of 

14   inculpatory statements of non‐testifying codefendants whenever the 

15   defendant  changed  his  initial  statement  to  investigators  after 

16   investigators  told  the  defendant  of  an  accomplice’s  incriminating 




                                             37
                                                                                              




1   confession.  The prosecution would need only then argue to the trial 

2   court  that  the  other  confession  was  being  shown  to  the  jury  just  to 

3   show why there were changes to the original statement.18 19  

4                                           *         *     * 




    18 The state also contends that the admission of Jeannot’s statements established 
    “the voluntariness of [Orlando’s] statements.”  Respondent’s Br. 30–31, 35.  But, 
    unlike Street, Orlando did not contest their voluntariness at trial.   And, there was 
    other evidence that Orlando’s statements were voluntary.  The detectives testified 
    that Orlando was advised of his Miranda rights and agreed to speak with them, 
    and Orlando indicated that he understood his Miranda rights, was willing to give 
    a statement without speaking with a lawyer or having one present, and that he 
    was “mak[ing] the . . . statement[s] freely and voluntarily.”  T. 546.  
     
    19 Other circuits have also recognized that Street does not permit the admission of 

    an out‐of‐court accomplice statement merely because it may have some purpose 
    other than for its truth.  See, e.g., Thomas v. Hubbard, 273 F.3d 1164, 1172–73 (9th Cir. 
    2001)  (granting  section  2254  petition  due  to  Confrontation Clause  violation  and 
    other  constitutional  errors,  and  stating  that  “[e]ven  if  the  statements  [we]re 
    classified as non‐hearsay, they are sufficiently prejudicial that the jury would be 
    unable to consider them only for limited purposes and would consider them for 
    their  truth  in  violation  of  the  Confrontation  Clause”)  (abrogated  on  unrelated 
    grounds by Payton v. Woodford, 299 F.3d 815, 828–29 n.11 (9th Cir. 2002), which the 
    Supreme Court then vacated, 538 U.S. 975 (2003)); cf. United States v. Taylor, 569 
    F.3d 742, 750 (7th Cir. 2009) (finding no Confrontation Clause violation because 
    the  out‐of‐court  statements  were  nonhearsay  and  there  were  no  “complicating 
    circumstances, such as a prosecutor who exploits nonhearsay statements for their truth”) 
    (internal quotation marks and citation omitted) (emphasis added).  



                                                 38
                                                                                             




 1          We  hold  that  the  Appellate  Division  unreasonably  applied 

 2   Bruton in concluding that Orlando’s Sixth Amendment right to cross‐

 3   examine a witness against him was not violated when the jury heard 

 4   of  Jeannot’s  statement  implicating  Orlando  in  the  murder.    To  the 

 5   extent that the Appellate Division applied Street, it also extended that 

 6   decision unreasonably.20 

 7   III.   The Error Was Not Harmless 

 8          As  Orlando  and  the  state  agree,  the  improper  admission  of 

 9   evidence in violation of the Confrontation Clause is subject to review 

10   for harmless error.  Hendrix v. Smith, 639 F.2d 113, 115 (2d Cir. 1981) 

11   (citing Chapman v. California, 386 U.S. 18 (1967); Schneble v. Florida, 405 

12   U.S.  427  (1972)).    When  a  state  court  makes  a  harmless  error 




     20 The state’s reliance on United States v. Logan, 419 F.3d 172 (2d Cir. 2005), is also 
     misplaced.    In  Logan,  the  coconspirators’  statements  concerning  an  alibi  were 
     admitted only to show the existence of a conspiracy.  Id. at 176–78.  Moreover, the 
     statements were not admitted for their truth but—to the contrary—were shown to 
     be  untruthful.    Id.    Here,  Jeannot’s  statement—as  recounted  by  Detective 
     McGinn—was consistent with the state’s theory and was specifically utilized by 
     the state to support that theory.   
      

                                               39
                                                                                




 1   determination  on  direct  appeal,  we  owe  the  “harmlessness 

 2   determination itself” deference under the Antiterrorism and Effective 

 3   Death Penalty Act of 1996 (“AEDPA”).  Ayala, 135 S. Ct. at 2199.  Here, 

 4   because the Appellate Division did not determine that the admission 

 5   of McGinn’s testimony as to Jeannot’s statements was harmless, we 

 6   owe no deference to the Appellate Division on that issue.  E.g., Cotto 

 7   v.  Herbert,  331  F.3d  217,  253  (2d  Cir.  2003)  (“In  this 

 8   case, harmless error was never reached in the state courts, and there 

 9   is therefore no state ruling which commands AEDPA deference.”). 

10         An error was harmless unless it resulted in “actual prejudice,” 

11   Davis  v.  Ayala,  135  S.  Ct.  2187,  2197  (2015)  (quoting  Brecht  v. 

12   Abrahamson, 507 U.S. 619, 637 (1993)), meaning that a court has “grave 

13   doubt about whether” the error “had ‘substantial and injurious effect 

14   or influence in determining the jury’s verdict.’”  Id. at 2198 (quoting 

15   O’Neal v. McAninch, 513 U.S. 432, 436 (1995)).  This “Brecht standard” 




                                        40
                                                                                     




 1   requires  “more  than  a  ‘reasonable  possibility’  that  the  error  was 

 2   harmful.”  Id. (quoting Brecht, 507 U.S. at 637).   

 3          We have little doubt that the improperly admitted testimony as 

 4   to  Jeannot’s  statement  had  such  a  powerful  effect  on  the  jury.    The 

 5   prosecution’s  theory  was  that  Orlando  was  guilty  of  murder  for 

 6   acting as Jeannot’s accomplice by paying Jeannot to shoot Calabrese 

 7   and helping Jeannot to do so.  The trial judge instructed the jury that, 

 8   to convict Orlando, the prosecution had to prove that Orlando acted 

 9   in concert with Jeannot.  The state argues that, even absent admission 

10   of Jeannot’s confession through McGinn’s testimony, the evidence of 

11   Orlando’s guilt was “nothing short of overwhelming.”  Respondent’s 

12   Br. at 47. 

13          In support, the state contends that Orlando’s $17,000 gambling 

14   debt  to  Calabrese  was  compelling  evidence  of  motive;  that  the 

15   hundred‐dollar bills found in the homes of both Orlando and Jeannot 

16   after  the  murder  were  evidence  of  the  murder‐for‐hire  transaction; 




                                           41
                                                                                               




 1   and  that  forensic  testimony  as  to  the  location  of  bullet  holes  in 

 2   Calabrese’s  sweatshirt  showed  that  Orlando  pulled  the  sweatshirt 

 3   over  Calabrese’s  head  before  Jeannot  shot  him.    Finally,  the  state 

 4   emphasizes  that  the  video  evidence,  as  well  as  cell  site  evidence, 

 5   showed  that  Orlando  was  at  the  location  where  the  homicide 

 6   occurred.  We address these arguments in turn.  

 7              A. Evidence of Motive 

 8              Although  it  was  undisputed  that    Orlando  owed  Calabrese 

 9   $17,000,  the  evidence  showed  that  Orlando  had  won  $27,000  in  the 

10   month prior.  Accordingly, he had net winnings of $10,000 over a six‐

11   week  period.    Moreover,  the  evidence  showed  that  Orlando  had 

12   $2,700  in  cash  in  his  residence  after  the  murder  (and  after  he 

13   purportedly  paid  Jeannot  to  commit  the  murder).    And  so,  the 

14   evidence that Orlando lacked the funds to pay Calabrese was slight.21 

15               



     21    The state also did not introduce evidence of Orlando’s bank records at trial.   



                                                 42
                                                                                 




 1         Moreover,  it  strains  credulity  that  Orlando  would  have 

 2   believed  that  murdering  a  courier  in  an  illegal  gambling  operation 

 3   would erase a gambling debt of $17,000 and prevent attempts by the 

 4   other  members  of  the  gambling  operation  to  seek  payment.    The 

 5   prosecution argued that Orlando’s plan was to murder Calabrese and 

 6   then  claim  to  Calabrese’s  superiors  in  the  illegal  sports  betting 

 7   organization  that  he  had  paid  Calabrese  (and  that  Calabrese  must 

 8   have been robbed and murdered by someone else).  But it certainly is 

 9   not  obvious  that  Orlando  would  have  thought  such  a  plan  would 

10   work.   

11         B. Evidence of a Murder‐for‐Hire Transaction  

12         Similarly,  the  discovery  of  a  small  number  of  one‐hundred‐

13   dollar bills in the homes of both Orlando and Jeannot after the murder 

14   was not particularly probative of a murder‐for‐hire transaction.  The 

15   state  asserts  that  the  hundred‐dollar  bill  design  with  “the  large 

16   picture of Ben Franklin” was “then new” and, thus so rare as to mean 




                                         43
                                                                                            




 1   Jeannot’s bills likely came from Orlando.  Respondent’s Br. at 48.  But 

 2   that design began circulating in 1996,22 eight years before the murder 

 3   of Calabrese.  A jury thus would not have found it remarkable that 

 4   the  bills  in  both  homes  had  the  same  design.    Nor  did  the  U.S. 

 5   currency found in Jeannot’s home have any fingerprints, sequential 

 6   serial numbers, or DNA that might have linked them to a transaction 

 7   between Orlando and Jeannot.   

 8          In addition, only $500 in bills was found in Jeannot’s home.  It 

 9   is entirely unclear why Jeannot would accept only $500 to commit a 

10   murder, particularly given that Jeannot undisputedly knew Orlando 

11   owed Calabrese many times that amount.  The prosecution suggested 

12   that  the $500  found  in  Jeannot’s  home  may  have  been  only  a  small 

13   portion  of  the  murder‐for‐hire  payment.    But  the  prosecution 




     22 See, e.g., Carl Rochelle, Redesigned $100 Bill Aimed at Foiling Counterfeiters, CNN 
     (Mar. 25, 1996, 1:35 AM), http://edition.cnn.com/US/9603/new_100_bill/index.html 
     (stating that the redesigned $100 bills with a larger Ben Franklin were to go into 
     circulation on March 25, 1996).    



                                              44
                                                                                           




 1   presented no theory or evidence as to what may have happened to 

 2   any cash payment that exceeded the $500 found.   

 3          C. Forensic Evidence 

 4          We  turn  next  to  the  expert  testimony  of  two  other  Nassau 

 5   County  detectives  and  Nassau  County  Deputy  Chief  Medical 

 6   Examiner  DeMartino  regarding  the  bullet  holes  in  Calabrese’s 

 7   sweatshirt.  The state argues that forensic evidence clearly established 

 8   that,  just  before  Jeannot  fired  the  first  shot,  Orlando  pulled 

 9   Calabrese’s  sweatshirt  over  Calabrese’s  head  to  help  Jeannot  shoot 

10   him.23  

11          We  disagree  that  this  evidence  was  persuasive  of  Orlando 

12   helping Jeannot shoot Calabrese.  First, the location of the bullet holes 

13   did not clearly establish that Calabrese’s sweatshirt had been pulled 

14   up  over  his  head  at  the  time  the  first  shot  was  fired.    That  is  the 



       The district court agreed with that argument, stating that the forensic evidence 
     23

     gave rise to “an inescapable inference . . . that Orlando . . . pulled the sweatshirt 
     over Calabreseʹs head.”  Orlando, 246 F. Supp. 3d at 576.   



                                              45
                                                                                            




 1   relevant time that, according to the prosecution, Orlando would have 

 2   been  pulling  up  the  sweatshirt.    The  first  shot  undisputedly  went 

 3   through  Calabrese’s  right  forearm,  making  holes  only  in  his 

 4   sweatshirt  sleeve,  and  the  bullet  then  lodged  in  the  right  side  of 

 5   Calabrese’s head.  The prosecution suggested to the jury that Orlando 

 6   had pulled the sweatshirt so far over Calabrese’s head that the back 

 7   of his head was exposed, allowing the first bullet to pass through the 

 8   sleeve  without  creating  any  other  holes  in  the  sweatshirt.    That  is 

 9   possible,  but  that  evidence  is  just  as—if  not  more—consistent  with 

10   Calabrese, for example, putting up his arms in a defensive position, 

11   and the first bullet passing through his right sleeve and arm, and then, 

12   into his uncovered24 head.  Indeed, the medical examiner DeMartino 

13   concluded  that  the  wound  in  Calabrese’s  right  arm  was  consistent 




     24 Nassau  County  Forensic  Evidence  Bureau  Detective  Kovar,  whom  the 
     prosecution called to testify as to trace forensic evidence at the scene of the crime, 
     agreed that the hood of the sweatshirt was not covering Calabrese’s head at the 
     time the first shot was fired.   



                                              46
                                                                                    




 1   with Calabrese having raised his arm in a defensive manner prior to 

 2   the first shot being fired.  Or, even if the sweatshirt had been pulled 

 3   up, it could have been done by Jeannot prior to shooting Calabrese. 

 4          By contrast, the forensic evidence was clearer that at the time 

 5   the  second  and  third  shots  were  fired  into  the  back  of  Calabrese’s 

 6   head, his sweatshirt was pulled up over his head.   There were holes 

 7   in the back of Calabrese’s sweatshirt that matched up with the bullet 

 8   wounds in the back of his head.  But, it is not disputed that at the time 

 9   the second and third shots were fired, Calabrese was already lying, 

10   face‐down,  on  the  ground  from  the  effect  of  the  first  shot.    Maybe 

11   Orlando  pulled  the  sweatshirt  over  Calabrese’s  head  after  the  first 

12   shot; maybe it was Jeannot who pulled up the sweatshirt at this point 

13   to  avoid  blood  splatter;  or  maybe  the  sweatshirt  came  upward  as 

14   Calabrese fell to the ground and struggled after the first shot.  In any 

15   event, the only obvious conclusions from the sweatshirt and autopsy 

16   evidence were that Calabrese was first shot by Jeannot from behind, 




                                          47
                                                                                   




 1   while  he  was  standing  up,  and  then  twice  more  while  lying  on  the 

 2   ground, with the sweatshirt over his head for the second and third 

 3   shots.  But it is far from clear how the sweatshirt ended up over his 

 4   head.  

 5          The  state  introduced  no  other  forensic  evidence  pointing  to 

 6   Orlando,  such  as  DNA,  fingerprints,  or  blood  in  his  car  or  on  his 

 7   clothing.  In sum, the forensic evidence to support the prosecution’s 

 8   accomplice theory was insubstantial. 

 9          D. Orlando’s Choice of a Meeting Location 

10          The evidence that Orlando chose a discreet meeting location to 

11   pay  his  debt  to Calabrese  was  also  only minimally  probative  of  his 

12   guilt.  Orlando told investigators that he and Calabrese had arranged 

13   to meet on December 3 in Island Park, and that he called Calabrese 

14   shortly beforehand to change the meeting to a more secluded place 

15   because  there  were  several  people  within  sight  of  the  planned 

16   meeting location.   




                                          48
                                                                                     




 1           Jurors  could  have  credited  Orlando’s  choice  of  meeting 

 2   location  as  part  of  a  plan  to  murder  Calabrese,  but  they  could  also 

 3   reasonably  have  accepted  that  Orlando  was  concerned  about  being 

 4   seen engaging in an illegal $17,000 gambling transaction. 

 5          E. Evidence of an Attempt to Create an Alibi 

 6           The  prosecution  also  contended  that  the  jury  could  have 

 7   construed Orlando’s several stops after the murder as evidence of an 

 8   attempt to manufacture a false alibi.   Orlando explained the stops as 

 9   an attempt to be seen with Jeannot, so that Jeannot could not blame 

10   the  murder  on  Orlando.   But,  a  jury  could  instead  have  reasonably 

11   inferred that, given Jeannot’s purported threat to Orlando to maintain 

12   his silence, Orlando’s behavior after the murder was consistent with 

13   an  attempt  to  put  Jeannot  at  ease  that  Orlando  would  not  report 

14   Jeannot’s role in the murder.   

15           

16           




                                           49
                                                                              




 1         F. Evidence Orlando Was at the Murder Scene 

 2         Lastly,  we  acknowledge  that  the  prosecution  needed  only  to 

 3   convict Orlando of murder and not to prove specifically its murder‐

 4   for‐hire theory.  In that regard, the state emphasizes, for example, the 

 5   evidence that Orlando was present at the murder scene.  In addition, 

 6   Orlando’s coworker Barbara Diamant testified that Orlando told her 

 7   the morning after the homicide that Calabrese had been shot in the 

 8   back of the head three times, before this became public information.  

 9   However, that Orlando was present for the murder was not disputed 

10   by him in his second statement or at trial, and as discussed above, the 

11   evidence  that  Orlando  assisted  the  murder  in  some  way  was  made 

12   substantially stronger by Jeannot’s incriminating confession.   

13                                   *         *    * 

14         In  sum,  considered  both  in  isolation  and  cumulatively,  the 

15   properly admitted evidence of Orlando’s guilt leaves us with “grave 

16   doubt”  about  whether  the  trial  court’s  error  substantially  and 




                                          50
                                                                                     




 1   injuriously influenced the jury’s verdict.  See Davis, 135 S. Ct. at 2198.  

 2   McGinn’s  testimony  of  Jeannot’s  incriminating  statement  was 

 3   essential in persuading the jury of Orlando’s guilt and meets the bar 

 4   set  by  the  Brecht  standard.    Accordingly,  the  constitutional  error  in 

 5   this case was not harmless.   

 6                                 CONCLUSION 

 7          For  the  foregoing  reasons,  we  REVERSE  the  district  court’s 

 8   denial  of  Orlando’s  petition,  and  REMAND  the  case  to  the  district 

 9   court with instructions to issue a writ of habeas corpus to Orlando on 

10   the sixtieth calendar day after the issuance of our mandate unless the 

11   District Attorney of Nassau County has, by that time, taken concrete 

12   and substantial steps to expeditiously retry Orlando.  The  mandate 

13   shall issue forthwith.     




                                           51
 1    SHEA, District Judge, dissenting: 


 2          I respectfully dissent. Federal habeas relief is available under Section 

 3    2254 only to remedy “extreme malfunctions in the state criminal justice 

 4    systems” in “cases where there is no possibility fairminded jurists could 

 5    disagree that the state courtʹs decision conflicts with [the Supreme] Courtʹs 

 6    precedents.” Harrington v. Richter, 562 U.S. 86, 102–03 (2011). The New 

 7    York court’s application of Tennessee v. Street, 471 U.S. 409 (1985), the 

 8    Supreme Court decision most pertinent to this case, does not satisfy that 

 9    demanding standard because it reflects a reasonable accommodation of the 

10    competing interests identified in that decision. The Street Court held that 

11    the Confrontation Clause’s “mission” is “to advance the accuracy of the 

12    truth‐determining process in criminal trials,” and that to fulfill that 

13    mission, trial judges must attend to both “assur[ing] the integrity of the 

14    trial’s truth‐seeking function and eliminat[ing] the risk of the jury’s 

15    improper use of evidence.” Id. at 415 (emphasis added). Here, the state 

16    trial judge reasonably applied the first of those two principles by admitting 

17    the detective’s account of Jeannot’s accusation for the proper, non‐hearsay 

18    purpose of allowing the State to counter the defendant’s explanation about 


                                             1 
       
 1    why he changed his story. Excluding that evidence would have enhanced 

 2    the credibility of Orlando’s second version of events, which was the one 

 3    his lawyer urged the jury to adopt, and thus frustrated the trial’s truth‐

 4    seeking function. The trial judge also reasonably applied the second 

 5    principle by twice giving a detailed limiting instruction that the jury was 

 6    not to consider Jeannot’s accusation for its truth and, indeed, not to 

 7    consider whether he had made it at all. While I acknowledge that this case 

 8    is harder than Street, I conclude that fairminded jurists could disagree on 

 9    whether the state court properly applied that decision and thus that the 

10    district court properly denied the writ. 


11                                           I 


12          The majority’s recounting of the record is thorough, but I offer two 

13    clarifications to explain my views. 


14          First, Orlando’s trial counsel did not object to all of Detective 

15    McGinn’s testimony about the interview with Jeannot. Indeed, he used a 

16    portion of it to bolster Orlando’s explanation that he changed his story and 

17    told the truth once his fear of Jeannot had lifted after he learned that 

18    Jeannot had confessed. The issue involved in this appeal first arose when 

                                             2 
       
 1    the State sought a ruling in limine to admit Detective McGinn’s testimony 

 2    that “I confronted [Orlando], I told him that [Jeannot’s] giving it up and 

 3    he’s telling us he did the shooting and he’s telling us you made him.” T. 

 4    164. During the in limine proceeding, the prosecutor told the trial judge 

 5    that the purpose of this testimony would be “to establish the context in 

 6    which the defendant all of a sudden changes his initial story . . . .” Id. 

 7    Defense counsel then made his Confrontation Clause objection, pointing 

 8    out that there had been a Bruton severance “to protect the defendant not 

 9    being able to cross examine any statements that would be used against him 

10    in this case such as the codefendant’s Herva Jeannot . . . perhaps even six 

11    as a number of statements that Mr. Jeannot had made.” T. 165.1 Specifically 

12    addressing the prosecutor’s motion, he then stated as follows: 


13                   “[I]f we’re talking perhaps about one of the last statements that Mr. 
14                  Jeannot had made regarding . . . giving it up or giving up the entire 
15                  thing, opposed to that Mr. Jeannot had shot Mr. Calabrese, 
16                  obviously I have no opposition to that. However, it’s a matter of 
17                  how much of that statement is going to be permitted . . . . But, I think 
18                  in regard to what is being said and being [pared] down, I have no 
                                                                  
      1 While the record does not disclose the trial judge’s ruling regarding the Bruton 
      severance, defense counsel’s reference to “a number of statements” by Jeannot 
      suggests there was more to it than merely eliminating the “payment” statement 
      from Orlando’s trial. It is thus not clear from the record that the “payment” 
      statement “was the reason for the Bruton severance in the first place.”  Maj. Op. 
      at 28. 
                                                                     3 
       
 1                  opposition to the fact Mr. Jeannot had indicated that Mr. Jeannot 
 2                  was present and Mr. Jeannot shot him. But I think anything in 
 3                  addition to that, again, is prejudicial. It violates my ability and right 
 4                  to cross‐examine the individual that is now accusing my client of 
 5                  that, and I would move to preclude anything in addition to that first 
 6                  portion . . . .” 
 7    T. 165–66. In other words, defense counsel did not object to the portion of 

 8    McGinn’s statement that Jeannot said he shot Calabrese but did object to 

 9    the portion that Jeannot said Orlando paid him to do it.2 That was a 

10    sensible trial strategy, because the former portion supported Orlando’s 

11    second version of events and his explanation that he lied initially out of 

12    fear of Jeannot and came clean once he learned that Jeannot had confessed. 

13    Defense counsel harped on this latter theme in both his opening statement 

14    and closing argument. T. 205 (“It’s not until Herva Jeannot tells the 

15    detective that Herva Jeannot himself had shot Mr. Calabrese, that Mark 

16    then felt at ease that now they’re not going to come after Mark.”); T. 851 

17    (“And there is no question Mark met with Detective McHugh, and he lied 

18    about certain things to Detective McHugh. No question, not disputing that. 

19    And you heard from Detective McGinn, what happened, we will go over 


                                                                  
      2 I do not read defense counsel’s later, summary reference to his objection as 
      changing his position on the lack of objection to the portion of McGinn’s 
      statement that Jeannot said that he shot Calabrese. T. 591. 
                                                                     4 
       
 1    that a little bit, before Mark finally says, now I feel safe. Now I can tell you 

 2    what happened. I don’t want to be the first one, that Herva Jeannot killed 

 3    Calabrese. I don’t want him coming after my family.”).  


 4          Second, the trial judge’s ruling admitted only the statements by 

 5    McGinn identified by the prosecutor in the pretrial hearing, i.e., that “I 

 6    confronted [Orlando], I told him that [Jeannot’s] giving it up and he’s 

 7    telling us he did the shooting and he’s telling us you made him.” T. 164–

 8    67. The ruling did not permit McGinn to give the vouching testimony 

 9    stressed by the majority, i.e., that “I believe that Herva Jeannot was 

10    relaying some of the events that really took place that night.” T. 620. That 

11    testimony was problematic, but not primarily because it violated the 

12    Confrontation Clause; it was inadmissible on multiple grounds – lack of 

13    personal knowledge (McGinn was not in the room with Jeannot), opinion 

14    by a lay witness (“I believe . . . .”), and vouching for another’s statement 

15    (regardless of its content). Despite these obvious flaws, however, defense 

16    counsel did not object to it, move to strike it, seek a mistrial, or ask for an 

17    instruction that the jury disregard it – perhaps because it also vouched for 

18    the portion of Jeannot’s alleged statement that defense counsel would use 


                                              5 
       
 1    to his client’s advantage – that Jeannot said he shot Calabrese. Nor did 

 2    Orlando raise McGinn’s vouching statement in the appeal of his 

 3    conviction, his habeas petition before the district court, or his appeal brief 

 4    in this Court. While it is still proper to consider it under Street – because it 

 5    goes to the risk that the statement “Orlando paid him to do it” would be 

 6    misused by the jury (which I discuss below) – it is important to note that 

 7    the trial judge’s pretrial ruling applying Street did not authorize McGinn’s 

 8    vouching statement.3   


 9                                                                   II 


10                  Orlando contends that the Appellate Division unreasonably applied 

11    Bruton and Street when it held that admitting the detective’s statement that 

12    “[Jeannot] said that he was the murderer but that Mark Orlando had paid 

13    him to do it” did not violate the Confrontation Clause.4 Whether that is so 

                                                                  
      3 As I explain below, when placed in context, McGinn’s other references to the 
      “truth” and “truer versions” when testifying about Jeannot’s interview do not 
      appear to have been attempts to vouch for Jeannot to the jury.  
      4 Orlando also argues that the Appellate Division’s ruling was an unreasonable 

      application of Crawford. But Crawford is of limited guidance in addressing the 
      factual situation here, except insofar as it reaffirms Street’s holding that 
      admission of out‐of‐court statements for nonhearsay purposes does not violate 
      the Confrontation Clause. Crawford, 541 U.S. at 59 n.9 (“The Clause also does not 
      bar the use of testimonial statements for purposes other than establishing the 
      truth of the matter asserted. See Tennessee v. Street, 471 U.S. 409, 414 (1985).”). 
                                                                     6 
       
 1    boils down to two questions: (1) was there a proper non‐hearsay purpose 

 2    for the statement, which requires considering the degree to which 

 3    exclusion of the detective’s statement would have impeded the jury “in . . . 

 4    evaluating the truth of [Orlando’s explanation as to why he changed his 

 5    story] and . . . weighing the reliability of his [second and third statements 

 6    to the police]”; and (2) if so, could the statement nonetheless “have been 

 7    misused by the jury”? Street, 471 U.S. at 414. Street suggests that the second 

 8    question involves consideration of (1) the trial court’s limiting instructions; 

 9    (2) whether the prosecutor made proper use of the statement during the 

10    trial; and (3) whether there were “alternatives that would have both 

11    assured the integrity of the trial’s truth‐seeking function and eliminated 

12    the risk of the jury’s improper use of the evidence.” Id. at 415–16. There is 

13    at least a “possibility fairminded jurists could disagree” about whether the 

14    New York courts properly answered these questions. 


15          Proper Purpose 


16          The non‐hearsay purpose here was similar to the one that prevailed 

17    in Street: to shed light on the credibility of Orlando’s second statement to 

18    the police. See Street, 471 U.S. at 415 (“Had the prosecutor been denied the 

                                             7 
       
 1    opportunity to present Peele’s confession in rebuttal so as to enable the 

 2    jury to make the relevant comparison, the jury would have been impeded 

 3    in its task of evaluating the truth of respondent’s testimony and 

 4    handicapped in weighing the reliability of his confession.”). Orlando 

 5    claimed that he had lied in his first statement out of fear of Jeannot, but 

 6    once told of Jeannot’s confession, his fear lifted and he gave a truthful 

 7    account in his second statement.5 The State would have had no answer to 

 8    the fear‐dissipation narrative had the trial judge sustained defense 

 9    counsel’s objection and excluded only the portion of McGinn’s statement 

10    in which he said Jeannot implicated Orlando in the murder. Orlando 

11    started hinting at his alleged fear of Jeannot as soon as McGinn told him 

12    that “Detective McHugh was over there talking to Herva [Jeannot] and he 

13    was probably giving us, you know, other facts that happened that night, 

14    the truth as to what happened that night.” T. 620. At that point, for the first 

15    time, Orlando said, “detective, you don’t understand,” a refrain he then 

16    repeated several times before telling McGinn that “he was afraid for his 



                                                                  
      5 As the majority notes, the second statement was followed by a substantially 
      similar third, written statement. While there were differences between the two 
      the prosecutor stressed in closing argument, they are not material to my dissent. 
                                                                     8 
       
 1    family” and slept next to a shotgun. Id. at 623. According to McGinn’s 

 2    testimony, it was not until McGinn added “[Jeannot] stated he was the 

 3    murderer but that Mark Orlando paid him to do it” that Orlando finally 

 4    stated “okay, I will tell you the truth” and “then began to tell [McGinn] 

 5    another version of events that happened that night.” Id. at 624–25. 


 6          That sequence fit both the State’s account that Orlando changed his 

 7    tune only when told he was being accused and Orlando’s account that he 

 8    did so because Jeannot’s confession meant he was no longer a threat. But 

 9    without the piece of McGinn’s testimony that he told Orlando Jeannot was 

10    implicating him, Orlando’s explanation for his change of story would have 

11    been a good deal stronger and the overall credibility of his second 

12    statement would have been enhanced. And Orlando’s defense hinged on 

13    the credibility of that statement. In his closing argument, defense counsel 

14    focused on convincing the jury that Orlando’s second statement was 

15    truthful and that his first had been a lie born of his fear of Jeannot. T. 845 

16    (“[E]verything that Mark Orlando had told Detective Cereghino is 

17    corroborated by the sixty or so exhibits introduced into evidence. 

18    Everything here supports what Mark had said.”); id. (“Herva . . . 


                                             9 
       
 1    [t]hreatened to kill his wife if he said anything. . . . Here’s a vicious 

 2    murder. Why didn’t Mark go to the police. I think you see now the answer 

 3    to that. When I discussed how it was that he gave the first version to the 

 4    one detective, McHugh, and then to Detective McGinn, finally to Detective 

 5    Cereghino.”). That narrative would have been much more persuasive if 

 6    supported by the piece of McGinn’s testimony defense counsel wanted 

 7    before the jury – that McGinn told Orlando that Jeannot had confessed to 

 8    the shooting – and left unrebutted by the remaining piece defense counsel 

 9    wanted out – McGinn’s testimony that Jeannot was also implicating 

10    Orlando. Had the trial judge excluded the portion of McGinn’s testimony 

11    to which defense counsel objected, “the jury would have been impeded in 

12    its task of evaluating the truth of [the defendant’s second statement].” 

13    Street, 471 U.S. at 415. The Appellate Division’s affirmance of the trial 

14    judge’s ruling thus reflects a reasonable application of Street.  


15          To be sure, the trial judge could have excluded all testimony about 

16    confronting Orlando with the Jeannot interview – leaving both sides with 

17    no explanation about why Orlando changed his story – but no one asked 

18    him to do so. And no one asked the Appellate Division to decide whether 


                                              10 
       
 1    the he should have done so sua sponte. As presented to the New York 

 2    courts, the issue was limited to whether McGinn could recount Jeannot’s 

 3    statement that Orlando had paid him to commit the murder. Orlando’s 

 4    trial counsel explicitly declined to object to the portion of Jeannot’s 

 5    statement in which he implicated himself. T. 165–166 (“I have no 

 6    opposition to the fact Mr. Jeannot had indicated that Mr. Jeannot was 

 7    present and Mr. Jeannot shot him.”).  


 8                  The majority points out that Orlando did not take the stand at his 

 9    trial. Thus, unlike in Street, the State was not forced to rebut a defendant’s 

10    testimony. But the Court’s opinion in Street does not suggest that its 

11    sanction of non‐hearsay use of an accomplice’s statement turned on the 

12    defendant’s election to testify in that case. Nor does it suggest that the 

13    government may use such a statement to attack the credibility of a 

14    defendant’s statements only when the defendant offers them.6 It was not 



                                                                  
      6 The two concurring justices in Street did make that suggestion, but their views 
      did not carry the day. See 471 U.S. at 417 (“With respect to the State’s need to 
      admit the confession for rebuttal purposes, it is important to note that 
      respondent created the need to admit the statement by pressing the defense that 
      his confession was a coerced imitation of [his co‐defendant’s] out‐of‐court 
      confession.”) (Brennan, J., concurring); see also Furr, 440 F.3d at 39 (“As the 
      [Street] Court issued a majority decision endorsed by six justices, however, and 
                                                                     11 
       
 1    unreasonable for the Appellate Division to read Street as allowing non‐

 2    hearsay use of an accomplice’s statement to attack the credibility of, or 

 3    provide context for, a defendant’s statements offered in the government’s 

 4    case in chief. Indeed, several federal courts of appeal have interpreted 

 5    Street the same way. See, e.g., Lee v. McCaughtry, 892 F.2d 1318, 1325 (7th 

 6    Cir. 1990) (reversing order granting habeas relief where state introduced 

 7    tape of prosecutor’s recounting of accomplice’s statement to “place into 

 8    context for the jury the metamorphosis of [the defendant’s] accounts of 

 9    events that took place at the murder scene”: “Since the prosecutor’s 

10    account of [the accomplice’s] statements were offered not for the truth of 

11    those statements, but to explain the context of the defendant’s change in 

12    his story, they are not hearsay, and, absent complicating circumstances, 

13    would not have violated the confrontation clause.” (citing Street)); Furr, 440 

14    F.3d at 36–41 (state court’s application of Street “readily passes muster” 

15    under Section 2254 where prosecutor introduced accomplice’s statement 

16    regarding gun and defendant’s threatening letter to accomplice in its case 

17    in chief to support witness intimidation charge); Gover v. Perry, 698 F.3d 

                                                                  
      not merely a plurality opinion, the concurrence cannot be considered a viable 
      Court holding.”). 
                                                                     12 
       
 1    295, 307 (6th Cir. 2012)  (“Given the fact that there was precedent at the 

 2    time that providing background to a police investigation through out‐of‐

 3    court statements was a permissible nonhearsay purpose, we must 

 4    conclude that it was not unreasonable. It is certainly within the large scope 

 5    of conclusions ‘fairminded jurists’ could reach, even if others disagreed.”). 


 6           Risk of Misuse by Jury 


 7           While Bruton held that courts cannot expect juries to follow limiting 

 8    instructions when, in a joint trial, they hear a co‐defendant’s statement 

 9    implicating a defendant, the Supreme Court has treated that holding as a 

10    “narrow exception” to the “almost invariable assumption of the law that 

11    jurors follow their instructions.” Richardson v. Marsh, 481 U.S. 200, 207 

12    (1987). Further, the exception applies “when the facially incriminating 

13    confession of a nontestifying codefendant is introduced at their joint trial.” 

14    Id. (emphasis added). Street made the same point more generally, stating 

15    that “[t]he assumption that jurors are able to follow the court’s instructions 

16    fully applies when rights guaranteed by the Confrontation Clause are at 

17    issue.” Street, 471 U.S. at 415 n.6.  




                                               13 
       
 1          Here, the “invariable assumption” that jurors follow limiting 

 2    instructions applies, because this case is much closer to Street than to 

 3    Bruton. First, it was not a joint trial; indeed, like the Court in Street, the 

 4    New York Appellate Division upheld the admission of an accomplice’s 

 5    statement against the defendant after the two had been severed for trial 

 6    under Bruton. Second, again as in Street, the statement was not admitted 

 7    for its truth and the jury was instructed not to consider it for that purpose. 

 8    In Bruton, by contrast, the issue was whether, in a joint trial where a co‐

 9    defendant’s statement implicating both Bruton and the co‐defendant was 

10    admitted, the jury could follow an instruction to consider the co‐

11    defendant’s statement for its truth against the co‐defendant while putting 

12    the same statement out of its mind entirely when deciding on Bruton’s 

13    guilt. Bruton, 391 U.S. at 131 (“In joint trials, however, when the admissible 

14    confession of one defendant inculpates another defendant, the confession 

15    is never deleted from the case and the jury is expected to perform the 

16    overwhelming task of considering it in determining the guilt or innocence 

17    of the declarant and then of ignoring it in determining the guilt or 

18    innocence of any codefendants of the declarant. A jury cannot segregate 



                                              14 
       
 1    evidence into separate intellectual boxes.” (internal quotation marks 

 2    omitted)). The Appellate Division thus properly cited Street as the most 

 3    pertinent Supreme Court precedent here. People v. Orlando, 61 A.D.3d 1001, 

 4    1002 (N.Y. App. Div., Second Dep’t. 2009). 


 5                  To be sure, applying Street properly involves more than just 

 6    admitting any statement by an accomplice and instructing the jury not to 

 7    consider it for its truth. Specifically, the Court’s analysis in Street suggests 

 8    that, in deciding whether to uphold the admission of an accomplice’s out‐

 9    of‐court statement for a non‐hearsay purpose under the Confrontation 

10    Clause, courts should consider (1) the adequacy of the instructions; (2) the 

11    manner in which the out‐of‐court statement was used at trial, 471 U.S. at 

12    416; and (3) whether there were “alternatives that would have both 

13    assured the integrity of the trial’s truth‐seeking function and eliminated 

14    the risk of the jury’s improper use of evidence,” id. at 415. I consider these 

15    factors below.7 


                                                                  
      7 In its brief ruling, the New York Appellate Division did not canvass these 
      factors, but it did cite Street and point out the non‐hearsay purpose of the 
      statement and the trial court’s limiting instructions. People v. Orlando, 61 A.D.3d 
      1001, 1002 (App. Div. 2d Dep’t 2009). In Furr v. Brady, the First Circuit rejected a 
      Section 2254 petition asserting that the state court had unreasonably applied 
                                                                     15 
       
 1                  1.  Limiting Instructions 


 2                  Both when McGinn’s testimony was admitted and in the final 

 3    charge, the trial judge instructed the jury as follows: 


 4                        Ladies and gentlemen, you have been permitted to hear 
 5                  testimony about remarks made to the defendant by Detective 
 6                  McGinn about statements allegedly made by Herva Jeannot. 
 7                  You’re to consider this testimony only when considering the 
 8                  circumstances under which the defendant himself may have 
 9                  made statements and for no other purposes. You are to 
10                  completely disregard any statement allegedly made by Herva 
11                  Jeannot when considering evidence against the defendant. 
12                        Any statement allegedly made by Herva Jeannot is not 
13                  evidence against the defendant and may never be considered 
14                  as evidence against the defendant. You are not to concern 
15                  yourself with whether Herva Jeannot did or did not make any 

                                                                  
      Street because it had failed expressly to consider these factors. Furr v. Brady, 440 
      F.3d 34, 39–40 (1st Cir. 2006)(“[T]he [Street] Court did not purport to prescribe a 
      mandatory checklist of factors to be considered in every case. Rather, it noted, 
      absent other circumstances, it is sufficient that the codefendant statement is 
      nonhearsay – viz., not admitted for the truth of the matter asserted, and provided 
      the court gives a limiting instruction to that effect. . . . Thus the determination as 
      whether the general rule of admissibility in Street applies is assessed case by case, 
      based upon the presence of whatever special circumstances would create an 
      unreasonable risk that the jury disregarded their instructions.”). In any event, the 
      brevity of the Appellate Division’s consideration of the issue does not diminish 
      the deference we owe its application of Street under 28 U.S.C. Sec. 2254. 
      Harrington, 562 U.S. at 98 (“Where a state court’s decision is unaccompanied by 
      an explanation, the habeas petitioner’s burden still must be met by showing that 
      there was no reasonable basis for the state court to deny relief. This is so whether 
      or not the state court reveals which of the elements in a multipart claim it found 
      insufficient, for Section 2254(d) applies when a ‘claim,’ not a component of one, 
      has been adjudicated.”).  
                                                                     16 
       
 1                  statements to the police, and if he did, what those statements 
 2                  may have been or whether or not they were true. 
 3                        I direct you in this regard and I will direct you again in 
 4                  my closing instructions to you. 
 5    T. 624; id. at 930–31.8 


 6                  I do not agree that this instruction was “decidedly unclear.” Maj. 

 7    Op. at n.16. On its face, it directs the jurors to disregard for any purpose 

 8    any statement by Jeannot himself, but lets them consider how Orlando 

 9    reacted when McGinn told him that Jeannot had made a statement 

10    implicating him. I do not to see how the instruction could have been made 

11    much clearer, and, apparently, neither did Orlando’s counsel. His trial 

12    counsel did not object to the instruction, and his appellate counsel did not 

13    challenge it before the Appellate division. T. 136. Federal courts of appeal 

14    have found vaguer, less detailed instructions to be reasonable applications 

15    of Street. See Furr, 440 F.3d at 39 n.3 (holding that the state trial court’s 

16    limiting instruction was adequate under Street even though it had not 

17    explicitly instructed the jury that it could not consider the “truth” of the 

18    statement); Lee, 892 F.2d at 1321, 1325–26 (upholding the denial of a § 2254 

                                                                  
      8 The first time the trial judge gave this instruction, the transcript does not reflect 
      that he said “and” before “if he did, what those statements may have been or 
      whether or not they were true.” 
                                                                     17 
       
 1    petition where the trial court instructed the jury once – when the evidence 

 2    was admitted – that “[i]t’s a sequence of events. That is one thing that 

 3    shows why hearsay may be offered just to allow us to see what happened 

 4    next . . . [Y]ou are not to take as substantive evidence the statement of Mr. 

 5    Williams, because it is not here in Court. But it is offered to show you what 

 6    happened next; okay? And not to take it as substantive evidence or as 

 7    evidence that it actually happened.”). Cf. Adamson v. Cathel, 633 F.3d 248, 

 8    258–259 (3d Cir. 2011) (granting a Section 2254 petition where an 

 9    accomplice’s out‐of‐court statements were offered against the defendant 

10    for a non‐hearsay purpose but the state court failed to give any limiting 

11    instruction). 


12          The majority contends that McGinn’s vouching statement made the 

13    instruction unclear, but as noted, that statement was not a product of the 

14    trial court’s ruling and there was no objection to it or request for an 

15    instruction that the jury ignore it. Even so, the trial judge’s repeated 

16    admonition that the jury was not to consider whether Jeannot made any 

17    statement or whether it was true addressed McGinn’s improper vouching 

18    for Jeannot, which was limited to a single sentence, i.e., “I believe that 


                                             18 
       
 1    Herva Jeannot was relaying some of the events that really took place that 

 2    night.” T. 620. McGinn’s other statements about “the truth” and “truer 

 3    versions” when referring to Jeannot were directed at Orlando, not the jury, 

 4    and when viewed in context and in the light of the limiting instruction, 

 5    were part of McGinn’s attempt to induce Orlando to provide more detail 

 6    about the murder. T. 620 (“I went back in and I told Mr. Orlando that 

 7    Detective McHugh was over there talking to Herva [Jeannot] and he was 

 8    probably giving us, you know, other facts that happened that night, the 

 9    truth as to what happened that night. Now would be the time for Mark 

10    Orlando to tell us what was going on.”); T. 621 (“I went back into the 

11    room. . . . Again, I explained to Mr. Orlando that Herva Jeannot was, in 

12    fact, giving up the, what we felt were truer versions of the events of Bobby 

13    Calabrese’s murder. . . . I told him that Herva Jeannot had given up where 

14    the gun was and that the defendant should at this point, if he wants his 

15    version of the story told tell us the truth at this point.”).  


16          Nor do I agree that the prosecutor undermined the trial judge’s 

17    limiting instructions in his closing argument. Maj. Op. at 31. The 

18    prosecutor’s only reference to McGinn’s testimony about Jeannot’s 


                                              19 
       
 1    statement was followed immediately by a comment about why Orlando 

 2    changed his story – the very non‐hearsay use for which the testimony was 

 3    admitted: “And Detective McGinn finally says, look, Herva’s giving it up. 

 4    Herva’s telling us everything. So, come on. He’s telling us he did the 

 5    shooting and you paid him. And the defendant realizes the time is now. I don’t 

 6    care what story I had together at all. I am telling the story and he la[t]ches 

 7    onto it and he can’t get it straight.”  T. 895 (emphasis added.). This was 

 8    consistent with the trial judge’s instruction that the jury was to “consider 

 9    [McGinn’s recounting of Jeannot’s] statement only when considering the 

10    circumstances under which the defendant himself may have made 

11    statements and for no other purpose.” T. 930. 


12          2.  Use of the Statement at Trial 


13          While he made only one reference to Jeannot’s reported statement in 

14    his closing argument, the prosecutor made multiple references to 

15    Orlando’s paying Jeannot, and I agree with the majority that the evidence 

16    supporting those references was weak – the presence of similar hundred‐

17    dollar bills in both Orlando’s and Jeannot’s homes. That circumstance 

18    makes this case harder than Street, because it raises the possibility that the 

                                            20 
       
 1    jury might have, despite the judge’s clear instructions, turned back to 

 2    Jeannot’s reported accusation and considered it for its truth to find more 

 3    support for the prosecutor’s references to payment during closing 

 4    argument. Even clear jury instructions can be ineffective in some 

 5    circumstances, as Bruton and Street both teach.  


 6           As the majority notes, however, the state did not have to prove that 

 7    Orlando paid Jeannot to kill Calabrese. What it had to prove was that 

 8    Orlando aided and abetted the killing, and payment was not an element of 

 9    that crime. In addition, there was evidence other than payment from 

10    which the jury could have found aiding and abetting – Orlando’s soliciting 

11    Calabrese to meet in an isolated area, driving Jeannot to and from the 

12    scene, and stopping his car to enable Jeannot to take a final shot at 

13    Calabrese and discard the gun and ammunition, among others. 

14    Determining whether Orlando paid Jeannot was not a necessary part of the 

15    jury’s task.  


16           Further, the prosecutor’s references to payment in closing argument 

17    were brief, and his central theme was to emphasize the incriminating parts 

18    of Orlando’s second statement together with the implausibility of the part 

                                            21 
       
 1    in which he cast himself as a surprised bystander at the murder scene 

 2    rather than an accomplice. E.g., T. 871 (“You don’t think Herva Jeannot 

 3    needed an accomplice, do you. Why would Jeannot need an accomplice. 

 4    Why would Herva Jeannot need someone to get him in and out of that 

 5    unfamiliar area. Why would Herva Jeannot need someone to lure Bobby 

 6    into that desolate corner of Long Beach with the promise of a $17,000 

 7    payment. Why would Herva Jeannot need someone to distract Bobby. . . 

 8    .”); id. at 883–85 (“[A]sk yourselves, what would an innocent bystander in 

 9    that situation have done. . . . Your common sense tells you that an innocent 

10    bystander would have been in shock. . . . How about our defendant. . . . 

11    He’s just seen Herva gun down Bobby. . . . Herva says let’s go and what 

12    does he do?  He climbs into the Verona. . . . The defendant starts to drive 

13    around Bobby’s dying body. The defendant tells Herva he notices his feet 

14    was [sic] still moving, there was a little life left in him. . . . So I stopped. 

15    Herva got out, Herva went over to the body and tried to shoot him a 

16    couple more times, but the gun wouldn’t go off. So, Herva got back in. I 

17    drove him away. Is that the behavior of an innocent bystander in shock 

18    over what he’s just seen?”); id. at 888 (“Now we’re pulling up outside [a 



                                               22 
       
 1    friend’s] house and the defendant gets out of the car and Herva stays in 

 2    the car. . . . And you have proof beyond any reasonable doubt that the 

 3    defendant was right in the middle of it. . . . Do you think if the defendant 

 4    were really an innocent bystander, . . . who had just seen Herva execute 

 5    Bobby on the street, that Herva would have let the defendant go into the 

 6    [friend’s] house on his own. . . .”). 


 7                  Finally, while I cannot say that there was no risk of juror misuse of 

 8    Jeannot’s reported statement in light of the weaknesses in the State’s 

 9    evidence of payment, Street suggests that the existence of such a risk is not 

10    dispositive. Rather, the risk of misuse must be weighed against the risk of 

11    excluding critical evidence from the jury’s consideration. Street, 471 U.S. at 

12    415 (“[T]here were no alternatives that would have both assured the 

13    integrity of the trial’s truth‐seeking function and eliminated the risk of the 

14    jury’s improper use of evidence.”).9 Here, the Appellate Division weighed 

                                                                  
      9 As for “alternatives” to admitting the detective’s statement in full, limiting the 
      statement to “Jeannot said he was the murderer” would not have “assured the 
      integrity of the trial’s truth‐seeking function.”  471 U.S. at 415. As discussed 
      above, this redaction, which defense counsel sought, instead would have 
      artificially enhanced the credibility of Orlando’s second statement by supporting 
      his account that he gave it because Jeannot’s own confession had removed his 
      fear that Jeannot would harm him and his wife if he told the truth. 

                                                                     23 
       
 1    the risk of misuse against the need to admit the detective’s testimony 

 2    about confronting Orlando with the accomplice’s reported statement to 

 3    enable the jury to consider all the facts bearing on the critical issue of the 

 4    credibility of Orlando’s second statement. It also factored into the balance 

 5    the trial court’s instruction directing the jury to confine its assessment of 

 6    that evidence to the nonhearsay purpose for which it was admitted. Even 

 7    if the Appellate Division’s ruling ultimately struck the balance incorrectly, 

 8    it reflected an application of Street about which “fairminded jurists could 

 9    disagree.”  Harrington, 562 U.S. at 101; id. at 101–02 (“For purposes of Sec. 

10    2254(d)(1), an unreasonable application of federal law is different from an 

11    incorrect application of federal law. . . . It bears repeating that even a 

12    strong case for relief does not mean the state court’s contrary conclusion 

13    was unreasonable.” (internal quotation marks omitted)). 


14          For these reasons, I would affirm the judgment of the district court 

15    denying the writ. 




                                             24